Title: To Thomas Jefferson from Charles P. Sumner, 11 January 1804
From: Sumner, Charles P.
To: Jefferson, Thomas


               
                  Sir, 
                  Boston 11 January 1804.
               
               The approbation, with which the inclosed have been received by a number of my friends, has emboldened me to request the favor of your accepting them.
               I offer them with great diffidence; and value them chiefly for the opportunity they afford me of making a profession of those sentiments of admiration for your character, with which—in all the sincerity of my heart—I have ever felt myself your respectful & obedient servant.
               
                  Charles P. Sumner.
               
            